DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 2/14/2021.
Claims 1-3, 5-10, and 12-17 and 19-20 are amended.
Claims 1-20 are pending in the application. 
The 101 Abstract idea rejections against claims 1-3, 5-10, 12-17, and 19-20 are maintained because the amended claims do not overcome the rejections, please see the response to Applicant’s arguments section below.

Response to Applicant’s Arguments
Regarding 35 U.S.C 101 Abstract idea rejections of the claims 1-3, 5-10, 12-17, and 19-20, the Applicant’s argument starting at the top of page 2 of the Remarks filed on 12/14/2021 that the Applicant traverses the rejection.  The Applicant’s argument is fully considered.  However, the Examiner respectfully disagrees because the Applicant’s argument is not persuasive. Specifically,
The Applicant argues “The present invention provides an improvement to conventional blockchain technology by providing a flexible and automated way to define the endorsing requirements based on contextual and historical data. The independent claims now recite, "modify, based on a correlation between the historical patterns and the predicted future fraud attempts …" (or similar language). This approach not only enables the specification of endorsing policies (endorsing requirements) based on the topology of the blockchain network, smart-contract requirements, involved parties, etc., but also provides a way to auto-adjust such requirements. (See e.g., Specification, 37.). The amendments to claims 1, 8, and 15 further recite the use of different endorsement policies having different levels of strictness for different portions of the smart contract, as disclosed in    85 and 86 of the Specification. The Specification Page 9 of 16. explicitly discloses, "One of the advantages of having the notion of meta-state is avoiding the need of a smart contract 108 upgrade, which may imply a very complex process of compiling and orchestration (e.g. building docker containers, etc.). A change in the meta-state is as efficient as a normal blockchain transaction 140". ( 85.) Thus, the amendments provide an additional improvement to conventional blockchain technology. Therefore, Applicants submit that the present claims recite a practical application of an abstract idea that results in an improvement to a computer system”.  
The Applicant’s argument is fully considered.  However, the Examiner respectfully disagrees because the Applicant’s argument is not persuasive. The claimed invention does not improve on a computer system.  It merely recites limitations that can be implemented in a conventional computer using existing blockchain technology as shown in the prior art rejection section below.  By merely applying a computer logic with object oriented encapsulation and access avoiding the need of a smart contract 108 upgrade”, it can be attributed to a particular implementation of a smart contract technology that is not recited in the claim, and not regarding blockchain technology or smart contract technology in general.  In conclusion, when considered individually or in ordered combination, each of the claims 1-3, 5-10, 12-17, and 19-20 as a whole are not significantly more than abstract ideas when considered each claim individually or when as an ordered combination.

Claims 1-4, 7-11, and 14-18 stand rejected under 35 U.S.C. 103 as allegedly unpatentable over HYPERLEDGER in view of ROY.  Regarding the Applicant’s argument starting near the middle of page 3 of the Remarks, the Applicant traverses the rejections. The Applicant’s arguments are fully considered.  However, the Examiner respectfully disagrees with the Applicant because the Applicant’s arguments are not persuasive.  Specifically,
The Applicant’s argument near the middle of page 3 of the Remarks that “HYPERLEDGER and ROY, whether taken alone or in any reasonable combination, do not disclose or suggest these features of claim 1””.  The Applicant provides the following specific argument, “The Examiner alleges that the HYPERLEDGER default policy corresponds to the claimed second endorsement policy that is read only and that is not modified when a first endorsement policy that is specified by a smart contract and that are configured to provide read or write access are modified. (Office Action, p. 22.) Requiring either all signatures or any signatures to endorse chaincode does not discloses or suggest, "without modifying a second endorsement policy that is specified by the smart contract and that are read only".		The Applicant’s argument is fully considered.  However, the Examiner respectfully disagrees because the Applicant’s argument is not persuasive Hyperledger teaches starting near the bottom of page 66 of Hyperledger, the modifying of the first policy (“A new organization added to the channel after instantiation can query a chaincode … The endorsement policy needs to be modified”), but Hyperledger does not require to modify the second policy for modifying the first policy. Hyperledger teaches a default policy that new organization queries chaincode but cannot commit (see bottom of page 67 of Hyperledger).  When modifying the first policy, the default policy is not changed and any new organization would still be able to query chaincode but cannot commit transactions. In conclusion, Hyperledger teaches the disputed limitation.	The Applicant further argues “let alone "modify ... a first endorsement policy that is specified by a meta-state of a smart contract and that is configured to provide read or write access to specified endorsement nodes, without modifying a second endorsement policy that is specified by a logic-level of the smart contract and that are read only, wherein the meta-state requires that the first endorsement policy has a level of strictness that is higher than a level of strictness of the second endorsement policy", as now recited by claim 1.” 	The Applicant’s argument is fully considered.  However, the Examiner respectfully disagrees because the Applicant’s argument is not persuasive. The limitation “a meta-state of a smart contract”, “a second endorsement policy that is specified by a logic-level of the smart contract” and “wherein the meta-state requires that the first endorsement policy has a level of strictness that is higher than a level of strictness of the second endorsement policy” are taught by a new reference Ethereum Solidity (NPL V: “Solidity”, page 1-160, dated 03/02/2018, downloaded from the Internet on 2/22/2022, URL: https://github.com/ethereum/solidity/tree/66ee9aa2f1d5af5dbabd6699e98935261d49558c/docs, hereinafter Solidity) necessitated by the amendment, where Solidity teaches method that is restricted by a ‘chairperson’ that can change a smart contract state, by changing a voter’s right to vote, see page 39, 40, 120 and 121 of Solidity.  Solidity also teaches a method that provides read-only access that has less restrict access using business logic (see method winningProposal on page 121, also see automatic getter function generation for public state variable on page 39-40 of Solidity).  When combined Solidity’s teaching with Hyperledger’s teaching, the disputed limitations are taught by the combination.  In conclusion, Hyperledger in view of Solidity and Roy teaches the disputed limitations and the claimed invention.	The Applicant further argues “Moreover, the Examiner engages in an impermissible piecemeal analysis by plucking the feature, "without modifying a second endorsement policy" out of context from the other claim features. For example, claim 1 discloses that a first endorsement policy is modified and that a second endorsement policy is not based on correlated historical patterns and predicted future fraud attempts. In contrast, the cited portion of HYPERLEDGER discloses, "A new organization added to the channel after instantiation can query a chaincode (provided the query has appropriate authorization as defined by channel policies and any application level checks enforced by the chaincode) but will not be able to commit a transaction endorsed by it. The endorsement policy needs to be modified to allow transactions to be committed with endorsements from the new organization". Modifying an endorsement policy to allow a newly added organization to endorse a transaction has nothing to do with the above-identified feature of claim 1.” 	The Examiner respectfully disagrees because the Applicant’s argument is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See /n re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) and MPEP 2145 (IV). Both the prior arts teach modifying an access policy. The proposed combination is using the his does not disclose or suggest "a correlation between the historical patterns and the predicted future fraud attempts", as recited by claim 1.”” 	The Examiner respectfully disagrees because the Applicant’s argument is not persuasive.  Roy teaches “correlation between the historical patterns and the predicted future fraud attempts”. Roy teaches correlation between incoming attack patterns and specific attack patterns.  In para. 45 of Roy, Roy teaches scanning and pattern learning algorithms on correlation between incoming attack patterns, along with access logs and checking for specific attack 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to abstract ideas without significantly more.
	Step 1 Statutory Category:
		Claims 1-7 directed to a hardware-implemented blockchain node.  The claims are directed to statutory categories.		Claims 8-14 are directed to a method which is a process. The claims are directed to statutory categories.
		Claims 15-20 are directed to non-transitory computer readable medium which is an article of manufacture. The claims are directed to statutory categories.
	Step 2A Prong 1 Judicial exception:
		The independent claims 1, 8 and 15 recite the following limitations which have been identified as reciting a Mental Process:
		The claims recite “… compute historical patterns… predict future fraud attempts … correlation between the historical patterns and the predicted future fraud attempts …”.  These are mental processes of observation, evaluation and determination that can be performed by a person of ordinary skill in the art with or without pen and paper that are merely applied on a general purpose computer using generic hardware.  
	Step 2A Prong 2, additional elements that integrate into a practical application of the exception:		The independent claim 1 further recite “a memory storing one or more instructions; and a processor”. The independent claims 1, 8 and 15 recite “ … historical patterns related to fraudulent attempts … a transaction log of a shared ledger; … public data … predicted future fraud attempts … modify based on a correlation between the historical patterns and the predicted future fraud attempts … first endorsement policy that are specified by a meta-state of a smart contract and that are configured to provide read or write access to specified endorsement nodes, without modifying a second endorsement policy that is specified by a logic-level of the smart contract and that is read only; and add the modified first endorsement policy to the smart contract”.  Memory and processor are generic components in found in general purpose computer.  Incorporating additional elements historical patterns, fraudulent attempts, predicted future fraud attempts, transaction log, shared leger, public data, endorsement policies and smart contract do not improve existing technology when considered individually.  Modifying, adding and configuring are basic human activity that are merely applied on a general purpose computer using conventional hardware.  Modifying a policy based on a correlation (which is analyzed above as a result of a mental processed being applied on a general purpose computer) does not improve on existing technology because based on a correlation, which is a mental process of observation, evaluation and determination, to make change in response to the result of mental process is a basic 
	Step 2B significantly more: 		The independent claim 1 further recite “a memory storing one or more instructions; and a processor”. The independent claims 1, 8 and 15 recite “ … historical patterns related to fraudulent attempts … a transaction log of a shared ledger; … public data … predicted future fraud attempts … modify … a correlation between the historical patterns and the predicted future fraud attempts, first endorsement policy that are specified by a meta-state of a smart contract and that are configured to provide read or write access to specified endorsement nodes, without modifying a second endorsement policy that is specified by the smart contract and that are read only; and add the Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  When considered individually or as an ordered combination, the claims as a whole do not amount to significantly more than the abstract idea.
	In conclusion, the independent claims 1, 8 and 15 are redirected to abstracted idea.
	Regarding dependent claims 2, 9 and 16, the claims recite “ … endorse a transaction based on the modified first endorsement policy; and add the endorsed transaction to the transaction log”.  Endorsing a transaction is similar to signing a piece of paper.  Adding the endorsed transaction to the transaction log is the same as storing a signed document in an archive or a ledger.  These are common, routine and well-known activities a common skilled in the art can performed with pen and paper; that are merely applied on a conventional computer using generic hardware.  When considered individually or as an ordered combination, the claims as a whole do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. These additional elements do not cure the deficiency of the independent claims and as a result, the dependent claims remain an abstract idea.

	Regarding dependent claims 3, 10 and 17, the claims recite “… commit the endorsed transaction to the transaction log; and specify a commitment peer to commit other transactions endorsed by the second endorsement policy to the shared ledger”.  Committing an endorsed transaction is similar to signing a contract.  Specifying a commitment peer to commit other transactions by some policy is merely a delegation model where someone with authority assigning work to an appropriate person to process a task.  These are common, routine and well-known activities performed frequently by an ordinary skilled in the art that are merely applied on a conventional computer using generic hardware.  When considered individually or as an ordered combination, the claims as a whole do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. These additional elements do not cure the deficiency of the independent claims and as a result, the dependent claims remain an abstract idea.

	Regarding dependent claims 5, 12, and 19, the claims recite “… receive an unexpected number of transactions for endorsement; and in response, modify the first endorsement policy to add a new peer for endorsement of future transactions”. Receiving is a common and routine data gathering activity, see MPEP 2106.05(g).  Modifying and adding are routine activities that can be performed by an ordinary skilled in the art. These activities are merely applied onto a general purpose computer using generic hardware, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Adding new resources to handle unexpected workload is also a well-understood idea.  
When considered individually or as an ordered combination, the claims as a whole do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. These additional elements do not cure the deficiency of the independent claims and as a result, the dependent claims remain an abstract idea.

	Regarding dependent claims 6, 13 and 20, the claims recite “… invalidate a transaction … modify the first endorsement policy to add a new peer for endorsement of future transactions, wherein the new peer is located at a location different than a location of the blockchain node”.  Invalidate, modify and add are well-understood and common activities that are merely applied onto a general purpose computer using generic hardware.  Cancelling a task due to some problem related to a location such as hurricane and assigning new workers at a different location to work on a new task is also a common and well-understood idea.  When considered individually or as an ordered combination, the claims as a whole do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. These additional elements do not cure the deficiency of the independent claims and as a result, the dependent claims remain an abstract idea.
	Regarding dependent claims 7 and 14, the claims recite “… modify the first endorsement policy without replacing the one or more endorsement policies”.  The 


Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
	Regarding claim 1, the claim recites “a first endorsement policy that is specified by a meta-state of a smart contract and that are configured to provide read or write access to specified endorsement nodes, without modifying a second endorsement policy that is specified by a logic-level of the smart contract and that is read only”. There is a lack of written description for the recited limitations.  Instant specification para. 85 discloses “Smart contracts 108 encapsulate logic and state … The preferred embodiment splits the smart contract state into two disjoint portions. One of the partitions of the state (meta state) can only be modified by methods defined as meta methods … The meta-state is read-only from other methods of the smart contract 108. When a smart contract 108 is deployed, two different endorsement policies 112 may be specified: one for methods that modifies meta-state (meta methods) and another for methods having read-only access to the meta-state”.  Para. 86 of the instant specification discloses “a change on the meta- state of the chaincode may require a different endorsing policy e.g. a stricter policy”.  Para. 4 of the instant specification discloses “The state portion includes first endorsement policies, configured to provide read or write access to specified endorsement nodes or peers, and second endorsement policies, configured to provide read-only access”.  Para. 42 of the instant specification discloses “First endorsement policies 112 allow selected or specified endorsement nodes or peers 124 to modify the write set of endorsement policies 112, while second endorsement policies 112 do not allow non-specified nodes or peers (including committer nodes or peers) to modify the write set of endorsement policies logic operations into the blockchain”.	These disclosures fail to provide sufficient written description to the limitations above. Para. 85 discloses the two endorsement policies may be specified by two methods. One is for modifying meta-state and another for providing read-only access to the meta-state.  The instant specification does not disclose “a first endorsement policy that is specified by a meta-state of a smart contract”.  There is a difference between a meta-state and a method.  Furthermore, the instant specification discloses the method provides the modification to the meta-state (write access), but it does not disclose the “meta-state” provides the write access.  The instant specification also does not disclose “second endorsement policy that is specified by a logic-level of the smart contract and that is read only”.  The example method in para. 85 of the instant specification:meta method updateThreshold(newThreshold int) { 
if newThreshold > minThreshold && newThreshold < maxThreshold { 
threshold = newThreshold 
} else {IBM DOCKET NO.: P201802540AUS01Page 26 of 59 
error "Invalid new threshold" 
} } appears to have a tag “meta”, this method shows some logical operation, but it is not a read-only operation, but rather making change to the threshold.The instant specification does not clearly define or give an example of what logic-level is.  The example in the para. 85 of the instant specification shows chaincode that “logic-level” of the smart contract and that is read-only.  As a result, the claim lacks of sufficient written description to show the applicant possessed the full scope of the invention recited in the claim, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing.  See Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) and MPEP 2161.01 (I).	Claim 1 recites computer-implemented functions including, among other limitations, “correlate the historical patterns and the predicted future fraud attempt.” Applicant is respectfully reminded, for computer-implemented features, “examiners
should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.”, see MPEP § 2161.01(1).	As an initial matter, the Examiner notes that claim 1 as originally-filed recites the same function noted above. However, originally-filed claim 1 does not disclose how “the historical patterns and the predicted future fraud attempt” themselves are “correlate[d]” and so does not provide the necessary written description support for pending claim 1. According to Ariad, 598 F.3d at 1349 (indicating original claim language does not 
	Independent claims 8 and 15 are rejected for similar reasons as that of claim 1, respectively, because they recite similar limitations.	Dependent claims 2-7, 9-14 and 16-20 are rejected accordingly because they fail to cure the deficiencies of respective independent claims 1, 8 15 (set forth above).	Appropriate corrections are required.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “a first endorsement policy that is specified by a meta-state of a smart contract and that is configured to provide read or write access to specified endorsement nodes, without modifying a second endorsement policy that is specified by a logic-level of the smart contract and that is read only”. There is a lack of written description for the recited limitations.  Instant specification para. 85 discloses “Smart contracts 108 encapsulate logic and state … The preferred embodiment splits the smart contract state into two disjoint portions. One of the partitions of the state (meta state) can only be modified by methods defined as meta methods … The meta-state is read-only from other methods of the one for methods that modifies meta-state (meta methods) and another for methods having read-only access to the meta-state”.  Para. 86 of the instant specification discloses “a change on the meta- state of the chaincode may require a different endorsing policy e.g. a stricter policy”.  Para. 4 of the instant specification discloses “The state portion includes first endorsement policies, configured to provide read or write access to specified endorsement nodes or peers, and second endorsement policies, configured to provide read-only access”.  Para. 42 of the instant specification discloses “First endorsement policies 112 allow selected or specified endorsement nodes or peers 124 to modify the write set of endorsement policies 112, while second endorsement policies 112 do not allow non-specified nodes or peers (including committer nodes or peers) to modify the write set of endorsement policies 112. As such, second endorsement policies 112 only allow non-specified nodes or peers (including committer nodes or peers) to access a read set of endorsement policies 112”.  Para. [0057] The smart contract code can write the output of various logic operations into the blockchain”.	 Para. 85 discloses the two endorsement policies may be specified by two methods. One is for modifying meta-state and another for providing read-only access to the meta-state.  The instant specification does not disclose “a first endorsement policy that is specified by a meta-state of a smart contract”.  There is a difference between a meta-state and a method.  Furthermore, the instant specification discloses the method provides the modification to the meta-state (write access), but it does not disclose the “meta-state” provides the write access.  The instant specification also does not disclose second endorsement policy that is specified by a logic-level of the smart contract and that is read only”.  The example method in para. 85 of the instant specification:meta method updateThreshold(newThreshold int) { 
if newThreshold > minThreshold && newThreshold < maxThreshold { 
threshold = newThreshold 
} else {IBM DOCKET NO.: P201802540AUS01Page 26 of 59 
error "Invalid new threshold" 
} } 
appears to have a tag “meta”, this method shows some logical operation, but it is not a read-only operation, but rather making change to the threshold.The instant specification does not clearly define or give an example of what logic-level is.  The example in the para. 85 of the instant specification shows chaincode that provide methods, (“updateThreshold”, “registerMesurement”), that all makes change to the data of the chaincode (smart contract).  As a result, it is not clear if any of these methods provides read-only access.  Para. 85 of the instant specification discloses “another for methods having read-only access to the meta-state”.  However, it does not disclose the methods are specified with “logic-level” of the smart contract and that is read-only.  As a result, it is unclear to a person of ordinary skill in the art at the effective filing date on how to implement the claimed limitation that is within the metes and bounds of the claimed invention.	Independent claims 8 and 15 are rejected for similar reasons as that of claim 1, respectively, because they recite similar limitations.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger Fabric (NPL U: “A Blockchain Platform for the Enterprise a hardware-implemented blockchain node, comprising: 		a memory storing one or more instructions (Hyperledger page 9, section 1.3. Nodes, multiple nodes of different types can run on the same physical server, Peer: a node that commits transactions and maintains the state and a copy of the ledger (see Sec, 1.2). Besides, peers can have a special endorser role); and a		modify, endorsement policy that is specified by ([Examiner note: the crossed over text is discussed below]; Hyperledger, section “Specifying endorsement policies for a chaincode”, starting near bottom of page 66: This command deploys chaincode mycc with the policy AND('Org1.member','Org2.member') which would require that a member of both Org1 and Org2 sign the transaction … A new organization added to the channel after instantiation can query a chaincode but will not be able to commit a transaction endorsed by it, the endorsement policy needs to be modified to allow transactions to be committed with endorsements from the new organization (see Upgrade& invoke); page 29, section Configuration and Policies, for a validly configured application channel with two application organizations and one ordering organization, the configuration looks minimally as follows:

    PNG
    media_image1.png
    802
    430
    media_image1.png
    Greyscale
 ; page 30, to gossip a block to a peer will require that the /Channel/Application/Readers policy be satisfied; see also page 35, Policy Defaults; [Examiner note: the policy that allows new organization to query chaincode indicates the chaincode is bound by this read only policy.  When the chain code is bound by the policy, it, by default, indicated by the chaincode that it is a policy for the chain code.  As a result, this default policy corresponds to the read-only policy.  The policy that can specify various organization members to commit a transaction for a chaincode corresponds to the read-write endorsement policy that allows modification to the chaincode; The adding of a new organization to so it can commit a transaction for ([Examiner remark: the crossed over text is taught by Solidity below]); and		add the modified first endorsement policy to the smart contract (Hyperledger near bottom of page 63: peer chaincode upgrade … You can see in the above command that we are specifying our new version by means of the v flag. You also see that the endorsement policy has been modified to -P "OR ('Org1MSP.member','Org2MSP.member','Org3MSP.member')", accurately reflecting the addition of Org3 to the policy).		Hyperledger teaches modify a first endorsement policy that is specified by a smart contract, but Hyperledger does not explicitly disclose a first endorsement policy that is specified by a meta-state of a smart contract, a second endorsement policy that is specified by a logic-level of the smart contract, wherein the meta-state requires that first endorsement policy has a level of strictness that is higher than a level of strictness of the second endorsement policy.		On the other hand, Solidity teaches a first endorsement policy that is specified by a meta-state of a smart contract and that is configured to provide read or write access (Solidity page 120/160, // Give `voter` the right to vote on this May only be called by `chairperson`  function giveRightToVote(address voter) voters[voter].weight = 1; [Examiner remark: the change to voters corresponds to the write access]), a second endorsement policy that is specified by a logic-level of the smart contract and that is read only (Solidity page 120/160, Proposal[] public proposals; Solidity page 39/160, section Visibility and Getters, for public state variables, an automatic getter function is generated; Solidity page 40/160 section Getter Functions, the compiler automatically creates getter functions for all public state variables. [Examiner remark: a getter function is a read-only function]; Solidity page 121/160 function winningProposal() public view returns (uint winningProposal_) { uint winningVoteCount = 0; for (uint p = 0; p < proposals.length; p++) { if (proposals[p].voteCount > winningVoteCount) { winningVoteCount = proposals[p].voteCount; winningProposal_ = p; } } }; [Examiner remark: function winningProposal() public view shows a read-only method where it uses computer logic to calculate the return data]), wherein the meta-state requires that first endorsement policy has a level of strictness that is higher than a level of strictness of the second endorsement policy (Solidity page 120/160, May only be called by `chairperson`; [Examiner note: only chairperson can perform the method, as a result]).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Solidity, which teaches a smart contract that has methods providing different access levels and method that makes change to a smart contract’s state into the teaching of Hyperledger to result in the limitations of the claimed invention.
st page of 71 pages, page 2, the blockchain is a distributed system consisting of many nodes that communicate with each other. The blockchain runs programs called chaincode, holds state and ledger data; [Examiner note: the ledger data corresponds to transaction log of a shared ledger]).	Hyperledger in view of Solidity does not explicitly disclose that when executing the one or more instructions is configured to compute historical patterns related to fraudulent attempts from a transaction log of a shared ledger; 		predict future fraud attempts from public data;		modify, based on a correlation between the historical patterns and the predicted future fraud attempts, a first endorsement policy that is specified by a smart contract and that is configured to provide read or write access to specified endorsement nodes, without modifying second endorsement policy that is specified by the smart contract and that is read only;	Roy teaches compute historical patterns related to fraudulent attempts from a transaction log (Abstract, attack patterns in an attack pattern database, [0044], an algorithm is provided that learns the attack pattern; [0054] analyzing error and access logs associated with the web page files to detect attack patterns or attack vectors; [0056], … Signatures of the attack patterns are collected and stored);	predict future fraud attempts from public data (Abstract, the new arrival sequence of suspicious packets is matched to attack patterns in an attack pattern database; [0045], systems and techniques are provided for scanning and pattern learning algorithms on correlation between incoming attack patterns, along with access logs and checking for specific attack patterns; [0056], … Algorithms are designed to understand the attack patterns and how hackers are attempting to compromise the security of the web artifacts … scanner can be updated and protect against later attacks having the same or similar attack pattern; [0108], packets forming accessing requests made to the web files are received … a packet is determined to be suspicious);	modify, based on a correlation between the historical patterns and the predicted future fraud attempts (Roy [0045] … scanning and pattern learning algorithms on correlation between incoming attack patterns, along with access logs and checking for specific attack patterns; [0056], … later attacks having the same or similar attack pattern; [0113], … match the new arrival sequence of the suspicious packets to attack patterns stored in the attack pattern database), the first endorsement policy ([0055], Actions may include blacklisting IP addresses …the action block can update .htaccess files to restrict the IP addresses; [0056], later attacks having the same or similar attack pattern … source IP address added to blacklist; [0077] … the IP address associated with the access request matching the attack pattern may be added to a , without modifying second endorsement policy that is specified by the smart contract and that is read only ([Examiner note: the blacklist of IP address is modified to add the new IP address of the access request matching the attack pattern; Roy teaches the modifying of the blacklist of IP address but Roy does not require the modifying of any other list or policy]); and	add the modified the first endorsement policy to the  [block] ([Examiner note: the crossed over text is taught when combining Roy’s teaching to HyperLedger]; [0056], … Successful attacks can be quickly detected, remediation actions deployed; Roy [0077] … the IP address associated with the access request matching the attack pattern may be added to a blacklist of IP addresses to block; [0114], upon the new arrival sequence of the suspicious packets matching an attack pattern, source IP addresses associated with the suspicious pacts are added to the blacklist).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Roy, which teaches the predicting of future attacks and modify an access policy, into the teaching of Hyperledger in view of Solidity to result in the limitations of the claimed invention ([Examiner note: applying Roy’s teaching, the block of addresses would be applied to the list of organizations that are specified by the first endorsement policy to the smart contract]).	One of ordinary skilled would be motivated to do so as incorporating Roy’s 17. How do I ensure data privacy; Roy [0056], [0077], [0114]). This close relation between both of the references highly suggests an expectation of success when combined.	Regarding independent claims 8 and 15, the claims are rejected for the same reasons as that of claim 1 since they recite similar limitations as those of claim 1.

	Regarding claim 2, Hyperledger in view of Solidity and Roy teaches the hardware-implemented blockchain node of claim 1, wherein the processor is configured to:		endorse a transaction based on the modified first endorsement policy (Hyperledger near bottom of page 67: A new organization added to the channel after instantiation can query a chaincode (provided the query has appropriate authorization as defined by channel policies and any application level checks enforced by the chaincode) but will not be able to commit a transaction endorsed by it. The endorsement policy needs to be modified to allow transactions to be committed with endorsements from the new organization; [Examiner note: Hyperledger discloses an example Org3 as the new organization that can be added to the policy to commits its endorsement.  Since Org3 is a placement example, it can be any organization, and any ; and		add the endorsed transaction to the transaction log (Hyperledger near bottom of page 67: A new organization added to the channel after instantiation can query a chaincode (provided the query has appropriate authorization as defined by channel policies and any application level checks enforced by the chaincode) but will not be able to commit a transaction endorsed by it. The endorsement policy needs to be modified to allow transactions to be committed with endorsements from the new organization).
	Regarding claim 3, Hyperledger in view of Solidity and Roy teaches the hardware-implemented blockchain node of claim 2, wherein the processor is configured to:		commit the endorsed transaction to the transaction log (Hyperledger near bottom of page 67: … transactions to be committed with endorsements from the new organization; Hyperledger top of page 8: 1.2.2 Ledger - Ledger provides a verifiable history of all successful state changes (we talk about valid transactions) and unsuccessful attempts to change state (we talk about invalid transactions), occurring during the operation of the system. [Examiner note: the committed transaction in Hyperledger’s disclosure meaning the data is committed to a Hyperleger’s ledger discussed in claim 1.  The ledger corresponds to the transaction log]); and		specify commitment peer to commit other transactions endorsed by the second endorsement policy to the shared ledger (Hyperledger, ”Policies in transactions endorsed by second endorsement policy].  Hyperledger, “Chaincode for Operators”, starting at page 36 from the 1st page of 71 pages, Chaincode should only be installed on endorsing peer nodes of the owning members of the chaincode to protect the confidentiality of the chaincode logic from other members on the network. Those members without the chaincode, can't be the endorsers of the chaincode's transactions; that is, they can't execute the chaincode. However, they can still validate and commit the transactions to the ledger; [Examiner note: a peer node that does not have the chaincode installed can validate and commit the transaction to the ledger. As a result, other transactions endorsed by second endorsement policy is configured to allow other peers to commit to a ledger.  The peer node as the commitment peer. Since a node belongs to a Hyperledger network, it follows the same rules as that of the network.  As a result, the rule laid out by Hyperledger is the same rule followed by one of the nodes in the network.  The policies laid out that the node follows corresponds to the node’s own policy.  As a result, the node specifies the .	
Regarding claim 4, Hyperledger in view of Solidity and Roy teaches the hardware-implemented blockchain node of claim 2 (see discussion above).		The combination of Hyperledger in view of Solidity and Roy thus far does not teach wherein the transaction comprises encrypted content, wherein the specified endorsement nodes or peers are further configured to:
	decrypt the encrypted transaction content to obtain decrypted transaction content; and
	process a write set of the transaction from the decrypted transaction content.
		Hyperledger in view of Solidity and Roy further teaches the system of claim 2, wherein the transaction comprises encrypted content (Hyperledger, “Hyperledger Fabric FAQ”, starting at page 45 from the 1st page of 71 pages, page 2, How do I ensure data privacy? … Third, you can hash or encrypt the data before calling chaincode. If you hash the data then you will need to provide a means to share the source data. If you encrypt the data then you will need to provide a means to share the decryption keys.), and wherein the processor is configured to:			decrypt the encrypted content to obtain decrypted content (Hyperledger, “Hyperledger Fabric FAQ”, starting at page 45 from the 1st page of 71 pages, page 2,  If you encrypt the data then you will need to provide a means to share the decryption keys); and			process a write set of the transaction from the decrypted content (Hyperledger, ”Read-Write set semantics”, starting at page 23 from the 1st page of 71 pages, page 3, If a transaction passes the validity check, the committer uses the write set for updating the world state. In the update phase, for each key present in the write set, the value in the world state for the same key is set to the value as specified in the write set. Further, the version of the key in the world state is changed to reflect the latest version). 
	It is obvious to one of ordinary skill in the art at the effective filing date to modify the previous combination teachings of Hyperledger and Solidity and Roy to incorporate the further teaching of Hyperledger by using encryption and decryption for transaction content when process a write set of the transaction.
		One skilled in the art would be motivated to do so as it ensures data privacy (Hyperledger, “Hyperledger Fabric FAQ”, starting at page 45 from the 1st page of 71 pages, page 2, How do I ensure data privacy).

Regarding claim 7, Hyperledger in view of Solidity and Roy teaches hardware-implemented blockchain node of claim 1, wherein, when the processor is configured to modify the first endorsement policy, the processor is further configured to:
	modify the first endorsement policy without replacing the one or more endorsement policies (Hyperledger, “Adding an Org to a Channel”, starting at page 50 from the 1st page of 71 pages, page 12, now we're ready to upgrade the chaincode. There have been no modifications to the underlying source code, we are simply adding Org3 to the endorsement policy for a chaincode - mycc - on a channel – .
	Same rationale applies to claims 8-11 and 14-18, since they recite similar limitation as those of dependent claims 1-4 and 7.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger in view of Solidity and Roy and further in view of Coyle et al. (US 6314114 B1 hereinafter Coyle).	The NPL U consists of 71 pages.  To locate a topic, please use the starting page number cited for each reference.	Regarding claim 5, the combined teachings of Hyperledger and Solidity and Roy teaches the hardware-implemented blockchain node of claim 2.
		The combined teachings do not explicitly teach wherein the processor is configured to:			receive an unexpected number of transactions for endorsement; and
			in response, modify the first endorsement policy to add a new peer for endorsement of future transactions.
		Coyle teaches:			receive an unexpected number of transactions for endorsement (Coyle column 4, lines 48-50: as additional processing resources are required, global synchronization spawns additional server processes to handle the increased demand; [Examiner note: increased demand as unexpected number of transactions, additional processing resources as a new endorsement peer]); and
		in response, modify the first endorsement policy to add a new peer for endorsement of future transactions (Coyle column 4, lines 48-50: as additional processing resources are required, global synchronization spawns additional server processes to handle the increased demand; [Examiner note: Hyperledger teaches processing transaction endorsements for smart contracts using block chain node or peer, Coyle teaches add additional service processes to handle increase demand; The additional service process corresponds to adding new node or peer to handle additional transactions]). 
	It is obvious for an ordinary skill in the art before the effective filing date to incorporate the teaching of Coyle to handle an unexpected number of transactions by add new server processes to the combined teachings of Hyperledger and Solidity and Roy to result in the limitations of the claimed invention.
		One skilled in the art would be motivated to do so as it helps to ensure transactions are processed efficiently (Coyle column 1, lines 20-23, an important concern in a distributed computing environment is how to manage access to resources by remote processes to ensure that work is completed in an orderly and efficient manner)..

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger in view of Solidity and Roy and further in view of Smith (US 20200233706 A1, hereinafter Smith). 	The NPL U consists of 71 pages.  To locate a topic, please use the starting page number cited for each reference.
Regarding claim 6, the combined teachings of Hyperledger and Solidity and Roy teach the hardware-implemented blockchain node of claim 1.
	The combined teachings do not explicitly teach wherein the processor further configured to:
		invalidate a transaction; and
		in response, modify the first endorsement policy to add a new peer for endorsement of future transactions, wherein the new peer is located at a location different than a location of the blockchain node.
Smith teaches a system configured to:		invalidate a transaction (Smith [0087] .... The distributed job scheduler may cancel tasks 505-507 from node 523 and add tasks 505-507 to node 524 for execution. In one example, the distributed job scheduler may remove the entries for tasks 505-507 from the task queue for node 523 and add entries for tasks 505-507 to the task queue for node 524. Thus, at time T2, tasks 502-504 have been assigned to 523 and tasks 505-507 have been assigned to node 524; [Examiner note: task as transaction]); and
		in response, modify the first endorsement policy to add a new peer for endorsement of future transactions (Smith [0087] .... The distributed job scheduler may cancel tasks 505-507 from node 523 and add tasks 505-507 to node 524 for execution. In one example, the distributed job scheduler may remove the entries for tasks 505-507 from the task queue for node 523 and add entries for tasks 505-507 to the task queue for node 524. Thus, at time T2, tasks 502-504 have been assigned to node 523 and tasks 505-507 have been assigned to node 524; [Examiner note: Smith described a system that detects an anomaly when executing a task, it would cancel the task and add a different node to the task for future task processing, node 524 as new peer]), wherein the new peer is located at a location different than a location of the blockchain node (Smith [0018] The integrated data management and storage system may include a distributed cluster of storage nodes that presents itself as a unified storage system even though numerous storage nodes may be connected together and the number of connected storage nodes may change over time as storage nodes are added to or removed from the cluster. The integrated data management and storage system may utilize a scale-out node based architecture in which a plurality of data storage appliances comprising one or more nodes are in communication with each other via one or more networks; [Examiner note: the nodes communicate with each other via one or more networks, indicating they are not using a same computing resource, and they’re at different locations]).

	One would be motivated to do so to improve the performance of the system (Smith [0014] Technology is described for improving the performance of a distributed job scheduler by dynamically splitting and distributing the work of a single job into parallelizable tasks that are executed among multiple nodes in a cluster of data storage nodes).
Regarding claim 13, the claim 13 is a method claim corresponding to the system claim 6.  The claim 13 is rejected for the same reason as that of claim 6.

Regarding claim 20, the claim 20 is a medium claim corresponding to the system claim 6.  The claim 20 is rejected for the same reason as that of claim 6.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger in view of Solidity and Roy and further in view of Smith (US 20200233706 A1, hereinafter Smith) and Qi et al (US 20200145191 A1, hereinafter Qi). 	The NPL U consists of 71 pages.  To locate a topic, please use the starting page number cited for each reference.
the hardware-implemented blockchain node of claim 1.
	The combined teachings do not explicitly teach wherein the processor further configured to:
		invalidate a transaction; and
		in response, modify the first endorsement policy to add a new peer for endorsement of future transactions, wherein the new peer is located at a location different than a location of the blockchain node.		Smith teaches a system configured to:
		invalidate a transaction (Smith [0087] .... The distributed job scheduler may cancel tasks 505-507 from node 523 and add tasks 505-507 to node 524 for execution. In one example, the distributed job scheduler may remove the entries for tasks 505-507 from the task queue for node 523 and add entries for tasks 505-507 to the task queue for node 524. Thus, at time T2, tasks 502-504 have been assigned to node 523 and tasks 505-507 have been assigned to node 524; [Examiner note: task as transaction]); and
			in response, modify the first endorsement policy to add a new peer for endorsement of future transactions (Smith [0087] .... The distributed job scheduler may cancel tasks 505-507 from node 523 and add tasks 505-507 to node 524 for execution. In one example, the distributed job scheduler may remove the entries for tasks 505-507 from the task queue for node 523 and add entries for tasks 505-507 to the task queue for node 524. Thus, at time T2, tasks 502-504 have been assigned to node 523 and tasks 505-507 have been assigned to node 524; new peer]).
	It is obvious to one of ordinary skill in the art at the time of effective filing date to incorporate the teaching of Smith to the combined teachings Hyperledger and Solidity and Roy to invalidate the transaction and add a new peer to the specified endorsement nodes or peers to endorse future transactions.
	One would be motivated to do so to improve the performance of the system (Smith [0014] Technology is described for improving the performance of a distributed job scheduler by dynamically splitting and distributing the work of a single job into parallelizable tasks that are executed among multiple nodes in a cluster of data storage nodes.)
	Although Smith teaches the new peer is located at a location different than a location of the blockchain node, Qi also teaches the new peer is located at a location different than a location of the blockchain node (Qi [0009] … the processor executes a third control logic determining a physical location of the first participant node in relationship to the predefined optimized physical area and dynamically unregistering the first participant node when the first participant node is no longer within the predefined optimized physical area, and the processor executes a fourth control logic selectively adding the first participant node to a list of untrusted resources when the request to join the V2X communication system is not successfully validated; [Examiner note: By unregistering the first participant node and adding it to a list of untrusted resources, when the request is not successfully validated, Qi teaches that subsequent 
	It is obvious to one of ordinary skill in the art at the time of effective filing date to incorporate the teaching of Qi, to unregister the first participant node at one physical location and adding a node to untrusted resources so future processing is done on other nodes, to the combined teachings Hyperledger, Solidity, Roy and Smith to result in the limitations of the claimed invention.
	One would be motivated to do so as it takes advantage of distributed network’s different node locations to address security vulnerability (Qi [0047] … In order to avoid the potential for mass attack within the limited size of the private blockchain 36, the public blockchain 38 is utilized in the blockchain based V2X system 10 to enhance network security. In several aspects, the public blockchain 38 combines several smaller sized private blockchains 36 to optimize a flow of authentication. The public blockchain 38 has no limitations on location or hardware infrastructure.).

Regarding claim 13, the claim 13 is a method claim corresponding to the system claim 6.  The claim 13 is rejected for the same reason as that of claim 6.

Regarding claim 20, the claim 20 is a medium claim corresponding to the system claim 6.  The claim 20 is rejected for the same reason as that of claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190042736 A1 - matching the patterns of the log files to the known potential threats, the relevant information associated with the identified threats can be preselected and reduce the workload for IT security experts in initially identifying potential problems.
US 20190305938 A1 - A Hyperledger endorsement policy is a condition that determines what endorses a transaction, for example. Blockchain peers may have a pre-specified set of endorsement policies, which are referenced by a deploy transaction that installs specific chaincode. Endorsement policies can be parameterized, and these parameters can be specified by a deploy transaction.
US 20200034353 A1 - A non-validating peer does not execute transactions but it may verify them. Some features of the fabric include permissioned blockchain with immediate finality which runs arbitrary smart contracts called chaincode. The user-defined chaincode smart contracts are encapsulated in a container and system chaincode runs in the same process as the peer. The process of keeping the ledger transactions synchronized across the network (e.g., to ensure that ledgers only update when transactions are approved by the appropriate participants, and that when ledgers do update.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY HUY HO whose telephone number is (571)272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





02/22/2022
/V.H.H/
Examiner, Art Unit 2162     


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162